Title: To George Washington from Henry Knox, 23 April 1781
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            New Windsor 23d April 1781
                        
                        Mr Ruddock, Deputy Commissary of Military Stores, at Fishkill, has handed me an order from the board of war,
                            for discontinuing the post at Fishkill, so far as it relates to the department of the Commissary General of Military
                            Stores, dismissing the said Mr Ruddock and all the Officers under him, and ordering all the military stores in his
                            possession to be delivered to the D.Q. Master of the State of New York—a copy of which order is enclosed.
                        I beg leave to recite to Your Excellency the injury that would arise to the service by breaking up said
                            deposit, and delivering the stores (among which are most of the arms, accoutrements, and musket cartridges for the ensuing
                            campaign) to the D.Q. Master.
                        Fishkill, from its relative situation to West Point and the Army which has generally operated below it, has
                            been the temporary deposit of most of the surplus stores necessary to be carried to or from the field, or West Point; or
                            damaged stores, which have been commonly sent to that place in the first instance, and afterwards to the places where they
                            could be best repaired. Besides which, there is a small armoury which executes the slight repairs, and prevents much
                            expence of transportation.
                        These circumstances have occasioned stores and a magazine to be built, for the reception of such things as
                            should be sent there, and which, although they are not so good as they ought to be, are the best of any in this vicinity.
                        It may be supposed that all the stores now at Fishkill might be lodged at West Point, but such a measure
                            would be highly improper, for the following reasons.
                        First—To encumber West Point with stores not necessary for the garrison would be a capital injury to the
                            defence of the place, besides the absurdity of risquing all our stores at one point.
                        Second—There are no proper places there for the reception of such a quantity of stores as are at Fishkill.
                        Third—The natural situation is improper for such a temporary receptacle of stores as that at Fishkill,
                            because the opportunities of sending and receiving stores from the different arsenals could not be embraced in any degree
                            with the same facility.
                        I have ever considered Fishkill, with Your Excellency’s approbation, as a necessary appendage to the field,
                            and made use of it accordingly. I apprehend the order for its suppression has been given without a due knowledge of its
                            situation and utility. The impropriety is apparent of ordering the ordnance and other military stores, so numerous and
                            complicated as those at Fishkill, to be delivered to persons, who from their office cannot be supposed to know even the
                            different species by name, much less their uses, and cannot be accounted for in a candid manner but
                            upon the supposition of misinformation.
                        With respect to the dismission of Mr Ruddock, I can have nothing to say, but that it is a disagreeable service
                            indeed, where a man after six years faithful service, without the imputation of an official crime, that I know of, shall
                            be dismissed, with almost his whole pay due for four years, and that at a time when there are not more officers of his
                            station than are wanted. I beg Your Excellency’s directions on this subject—and have the honor to be, with the highest
                            respect, Your Excellency’s most obedient servant
                        
                            H. Knox.
                        
                    